Citation Nr: 0825241	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for punctate 
porokeratosis palmaris et plantaris, claimed as a skin 
condition, of the hands.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of the left hand first metacarpal 
fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for punctate porokeratosis palmaris et plantaris, 
claimed as a skin condition, of the hands and a left thumb 
disability.

In August 2005, the RO granted service connection for a left 
thumb disability.  This is a full grant of the benefit sought 
with regard to that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The veteran will be 
advised if further action is required on his part.


REMAND

In an authorization to obtain medical records dated in June 
2004 the veteran reported that he was treated at the Beckley, 
West Virginia VA Medical Center (VAMC) for "hands."  In 
another authorization completed later that month he reported 
that he had been referred to the West Virginia School of 
Osteopathic Medicine by the Beckley VAMC for treatment small 
growths over his hands.  

September 2004, the an administrator at the West Virginia 
School of Osteopathic Medicine reported that the school had 
no records for the veteran and that all "Agent Orange 
records" had been transferred to an office of the West 
Virginia Department of Health.

The record does no document any efforts to obtain the 
reported VA treatment records or to the records from the West 
Virginia Department of Health.  VA has an obligation to 
obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

In a VA form 9 received in August 2005, the veteran expressed 
disagreement with the initial evaluation that had been 
assigned for his thumb disability earlier that month.  
Although the RO subsequently granted a 10 percent rating for 
this disability, the veteran is presumed to be seeking the 
maximum benefit provided under law.  AB v. Brown, 6 Vet. App. 
35 (1993).

No statement of the case has been issued in response to the 
veteran's notice of disagreement with the initial evaluation.  
The Board is required to remand the claim for issuance of the 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is remanded for the following:

1.  Obtain all records of the veteran's 
treatment for punctate porokeratosis 
palmaris et plantaris, or other skin 
condition of the hands as well as any 
records pertaining to evaluations 
related to Agent Orange exposure from 
the Beckley VAMC

2.  Take the necessary steps to obtain 
all records pertaining to the veteran's 
treatment and evaluation from the West 
Virginia Agent Orange Assistance 
Program, Office of Epidemiology and 
Health Promotion, West Virginia 
Department of Health.  

3.  If the claim for service connection 
for punctate porokeratosis palmaris et 
plantaris, claimed as a skin condition, 
of the hands remains denied, issue a 
supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

4.  Issue an SOC concerning the issue of 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
residuals of the left hand first 
metacarpal fracture.  Only if a timely 
substantive appeal is submitted as to 
this claim should it be returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 





